Order of the County Court of Orange county dismissing indictment reversed upon the law, motion denied, and indictment reinstated. Section 290, subdivision 7, of the Highway Law * does not repeal section 1620 of the Penal Law.† (See Penal Law, § 2500.) Defendant may be prosecuted under either statute. The Legislature evidently intended that prosecutions for the offense alleged should be bad under subdivision 7 (supra) but its failure to expressly limit prosecutions for the offense specified in subdivision 7 to that statute permits of an indictment under section 1620 (supra). Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur.

 Added as subd. 8 by Laws of 1910, chap. 374, renum. by Laws of 1917, chap. 769, as amd. by Laws of 1919, chap. 472, and Laws of 1921, chap. 580; since rep. by Laws of 1929, chap. 54, §§ 95, 97. 99, 105, known as Vehicle and Traffic Law, effective March 6, 1929. See Vehicle and Traffic Law, § 70, subd. S:— 'Rep.


 Amd. by Laws of 1927, chap. 680.— [Rep.